Case: 22-10231     Document: 00516551646         Page: 1     Date Filed: 11/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-10231
                                Summary Calendar                            FILED
                                                                    November 18, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Cameron Maloy,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:21-CR-206-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Cameron Maloy pleaded guilty, pursuant to a written agreement, to
   one count of possession with intent to distribute a mixture and substance
   containing methamphetamine, 21 U.S.C. § 841(a)(1) and (b)(1)(C), and he
   was sentenced to 168 months of imprisonment and three years of supervised


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10231      Document: 00516551646            Page: 2   Date Filed: 11/18/2022




                                      No. 22-10231


   release. In the plea agreement, Maloy waived his right to appeal from his
   conviction and sentence, reserving his rights to: bring a direct appeal of a
   sentence exceeding the statutory maximum punishment, or an arithmetic
   error at sentencing; challenge the voluntariness of his guilty plea or waiver;
   and bring a claim of ineffective assistance of counsel.
          On appeal, Maloy challenges the magistrate judge’s compliance with
   Federal Rule of Criminal Procedure 11(b)(1)(N), which requires the court to
   fully inform the defendant of and determine that the defendant understands
   the terms of any appeal waiver provision in a plea agreement. Maloy did not
   object in the district court so this court reviews for plain error. United States
   v. Vonn, 535 U.S. 55, 59 (2002).
          The record reflects that the plea colloquy was sufficient under Rule 11
   and that Maloy’s guilty plea and appeal waiver were knowing and voluntary.
   The magistrate judge confirmed that Maloy had read and understood the
   waiver of appeal paragraph and discussed it with his attorney. Maloy further
   agreed that he knowingly and voluntarily waived his right to appeal as set
   forth in the appeal waiver provision of his plea agreement; he did not raise
   any questions about its terms. A defendant’s “solemn declarations in open
   court carry a strong presumption of verity.” United States v. McKnight, 570
   F.3d 641, 649 (5th Cir. 2009) (internal quotation marks and citation omitted).
   Accordingly, Maloy has not demonstrated any error with the Rule 11 plea
   colloquy. See United States v. Higgins, 739 F.3d 733, 736 and n.8 (5th Cir.
   2014); United States v. Keele, 755 F.3d 752, 754-55 (5th Cir. 2014); United
   States v. Portillo, 18 F.3d 290, 293 (5th Cir. 1994).
          AFFIRMED.




                                           2